Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 1 of 12
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 2 of 12




           9/15/2021
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 3 of 12




                                          15
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 4 of 12




                    EXHIBIT A
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 5 of 12


NAME                                RESTITUTION AMOUNT
AGUILAR DE RAMIREZ, BLANDY                       5,335.00
AGUILAR LOPEZ, NOE                              13,415.00
AGUILAR‐BAMACA, LUZVY M                          1,700.00
AGUILAR‐DIAZ, AURELIANO M                       12,000.00
AGUILAR‐DOMINGO, LEONARDO                        5,052.00
ALONZO FRANCISCO, DOMINGO                        7,400.00
ALONZO‐ANDRES, ANGELINA                          4,825.00
ALONZO‐FRANCISCO, EULALIA                        7,950.00
AMBROCIO‐TOMAS, IRENE                            7,750.00
ANDRES PASCUAL, JUAN                            18,600.00
ANDRES‐DOMINGO, CATARINA                         2,925.00
ANDRES‐MIGUEL, ANA                               4,190.00
ANDRES‐PASCUAL, PASCUAL                          4,850.00
ANDRES‐PASCUAL, ROSA                             7,740.00
ANTONIO‐DIEGO, MARUCA                            6,450.00
ARIAS RODRIGUEZ, CRISTINA                        4,700.00
ATANICO‐PEREZ, MARIA INES                        7,235.00
BALDERAS‐BASILO, CARLOS J                        1,000.00
BAMACA‐Y‐BAMACA, TEODORO                         6,400.00
BARRERA‐LUX, ENRIQUE                             5,025.00
BARTOLON DE MORALES, ELVIRA                      2,410.00
BARTOLON‐MORALES, LEONEL                         8,400.00
BRAVO MORALES, LEONEL                            6,250.00
BRAVO‐CINTO, SABINO H                            3,200.00
BRITO‐HERRERA, MAGDALENA                         5,166.30
CABRERA, IMILSYS                                $4,250.00
CACATZUM QUIM DE MACHIC, CATARINA                3,450.00
CALAN, NORMA ANDREA                              1,675.00
CALDERON‐RODRIGUEZ, BORIS                        3,975.00
CALEL‐XILOJ, MANUEL                              3,200.00
CALEL‐XILOJ, TEODORO                             8,950.00
CARILLO JUAN, JUAN                              $8,570.00
CARMONA DOMINGUEZ, YULIANA                     $10,000.00
CARRENO‐ROVETTO, ROSALEEN                        3,250.00
CARRILLO‐CASTRO, LEONSA                          4,575.00
CARRILLO‐JUAN, JUAN                              5,450.00
CASTRO‐VAZQUEZ, JORGE L.                        15,820.00
CHAJ CHAJ, MOISES ALBERTO                       $9,000.00
CHAJ HERNANDEZ, ROSMERY                         $4,500.00
CHAJ‐CHAJ, IZABEL                                4,250.00
CHAJ‐CHAJ, TITO AMADEO                           4,700.00
CHAJ‐MARROQUIN, EDGAR A                          6,100.00
CHAJ‐Y‐CHAJ, ERMICELDA                           6,400.00
CHIRINOS‐HERRERA, SKARLI                         8,760.00
CIGARROA‐MORENO, ABRAHAM                         8,840.00
CRISTOBAL‐ESTEBAN, MARIA C.                      6,200.00
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 6 of 12


CRUZ‐CABRERA, JOSE C                          140.00
CRUZ‐DIAZ, SANTOS NOEL                      4,470.00
CRUZ‐RABADAN, FILIBERTO                    14,650.00
CRUZ‐RABADAN, GLORIA                        5,480.00
CRUZ‐RABADAN, JOSE ISABEL                   5,720.00
D. VELASQUEZ, DORIS                        $3,000.00
DE LEON‐ZUNUN, SARA                         6,255.00
DE TOMAS ANDRES, TOMAS                      6,651.00
DeOLIVEIRA BOECHAT, RAPHAEL                16,225.00
DIAZ ROBLERO, Angelica                      9,120.00
DIAZ ROBLERO, Augusto                       6,380.00
DIEGO JUAN, MARIA                           5,450.00
DIEGO‐ALONZO, ELVIA                        20,000.00
DIEGO‐ALONZO, FRANCISCO                    12,600.00
DISCUA‐ZELAYA, EDA LETICIA                  3,950.00
DOMINGO GASPAR, MELCHORA                   $4,100.00
DOMINGO‐AJPOP, MARIA J                      1,700.00
DOMINGO‐FELIPE, ORALIA A                    3,400.00
DOMINGO‐MALDONADO, ALONSO                   3,330.00
DOMINGO‐MANUEL, ROMEO                       8,100.00
DOMINGO‐PEREZ, GILBERTO                    10,250.00
ESCALANTE PEREZ, Amalia                     6,775.00
ESCALANTE PEREZ, Francisco                  3,200.00
ESCALANTE RAMIREZ, Norma                    9,120.00
ESCALANTE‐PEREZ, AROLDO                     5,550.00
ESCORCIA GRANDE, Omar                       8,580.00
FELIX‐PEDRO, TEREZA                        20,000.00
FIGUEROA‐DISCUA, CINTIHA Y                  5,225.00
FRANCISCO , ERMELINDA                      $1,000.00
FRANCISCO MANUEL, SEBASTIAN                 7,100.00
FRANCISCO TOMAS, Andres                    10,860.00
FRANCISCO, NATIVIDAD                        3,315.00
FRANCISCO‐FRANCISCO, MAGDALENA              2,000.00
FRANCISCO‐FRANCISCO, MICAELA                6,725.00
FRANCISCO‐JIMENEZ, ALFREDO                  5,450.00
FRANCISCO‐JUAN, JUAN                        6,240.00
FRANCISCO‐MATEO, CARMEN                     7,867.50
FRANCISCO‐NOLASCO, ROLANDO                  5,075.00
FRANCISCO‐PASCUAL, MARTIN                   5,085.00
FRANCISCO‐TOMAS, MARIA                      1,775.00
FRANCSICO‐FRANCISCO, CRISTIAN               8,510.00
FUENTES‐VELASQUEZ, JOSE G                   5,025.00
FUENTES‐VELASQUEZ, OLGA M                   5,025.00
GABRIEL‐VELASQUEZ, EDELMIRA                 6,075.00
GABRIEL‐VELASQUEZ, JUANA                    7,500.00
GALEANO‐QUIROZ, CHRISTOPHER                 4,239.50
GALLEGOS‐AGUILLON, ALEJANDRO                5,200.00
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 7 of 12


GALVEZ PEREZ, DEISY                        $9,000.00
GAMAS‐GARCIA, JORGE M                       7,000.00
GARCIA‐GOMEZ, MYNOR JOEL                    4,230.00
GARCIA‐GONZALEZ, MARIO A                    4,950.00
GARCIA‐JIMENEZ, EZEQUIEL                   12,275.00
GARCIA‐PASCUAL, JUANA                      10,180.00
GARCIA‐RAMOS, RAMON T                       4,755.00
GARRIL‐PEREZ, FAUSTO                        9,250.00
GASPAR‐FELIX, ANGELINA                      8,685.00
GASPAR‐JIMENEZ, ISABELA                     7,550.00
GIRON‐ESCOBAR, FRANCISCA                    6,000.00
GODINEZ‐LOPEZ, MARCOS                      17,101.00
GOMEZ LOPEZ, JOSEFINA                       7,175.00
GOMEZ‐DE LEON, SONIA                        2,440.00
GOMEZ‐DE LEON, WALTER                       8,050.00
GOMEZ‐GONZALEZ, YURI Y                      4,650.00
GOMEZ‐MATEO, FAUSTINO                       1,675.00
GOMEZ‐MENDEZ, JOSE E                       17,135.00
GOMEZ‐VASQUEZ, SERGIO                       1,600.00
GONZALEZ MAZA, ANDIVAL                     $1,600.00
GONZALEZ‐AMBRIZ, BARTOLA                    4,100.00
GONZALEZ‐GOMEZ, ORALIA E                    4,450.00
GONZALEZ‐GONZALEZ, IMELDA                   4,375.00
GONZALEZ‐MAZARIEGOS, JULIO                  5,425.00
GONZALEZ‐MORALES, JORGE                     7,800.00
GONZALEZ‐PEREZ, ALEXIX W                      250.00
GUARDADO ALFARO, JUAN                       6,775.00
GUTIERREZ‐LOPEZ, FRANCISCA                  6,050.00
HEREDIA GUZMAN, Antonia                     4,500.00
HERNANDEZ ALFARO, Leopoldo                  6,410.00
HERNANDEZ PUENTES, Ernesto                  5,550.00
HERNANDEZ, ILZA HOCIRIS                     8,587.00
HERNANDEZ‐ALVAREZ, JUANA                    5,375.00
HERNANDEZ‐CHAJ, FLORIBERTA                  2,210.00
HERNANDEZ‐CHAJ, KAIN J                      4,425.00
HERNANDEZ‐MENDOZA, SANDRA A                 3,750.00
HERNANDEZ‐PAZ, EVARISTO                     7,950.00
HERRERA , GABRIELA                         $6,400.00
HUICOCHEA ALARCON, GILBERTO                $2,295.00
IXMAY PELICO, JESUS B                       5,200.00
IXMAY‐PELICO, AURELIANO                     3,800.00
JIMENEZ DIAZ, MARISOL                       6,460.00
JIMENEZ‐DOMINGO, JUANA                      6,750.00
JIMENEZ‐MARCOS, JUAN E                      4,550.00
JOSE‐GASPAR, LEONSO                         8,300.00
JOSE‐GASPAR, TERESA                         5,950.00
JOSE‐MATEO, FELIPE                         13,910.00
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 8 of 12


JUAN ‐ANDRES‐JUANA                          7,100.00
JUAN‐ANDRES, CANDELARIA                     6,651.00
JUAN‐MATEO, MARTA                           9,550.00
JUAN‐SEBASTIAN, MATEO                       5,650.00
JUAREZ‐MENDEZ, SANTOS                       6,532.00
LEMUS‐ESCOBAR, GLENDY M.                  $15,000.00
LOBO‐MORALES, YOBANY A                      7,400.00
LOPEZ PEREZ, VALDEMAR                       8,950.00
LOPEZ‐CARRILLO, OSCAR D                     1,725.00
LOPEZ‐GODINEZ, APOLINARIO                   5,280.00
LOPEZ‐GOMEZ, AUSENCIO P                     4,600.00
LOPEZ‐GOMEZ, GABINA                         5,025.00
LOPEZ‐LOPEZ, DENER                         13,500.00
LOPEZ‐LOPEZ, LEONEL TRANSITO                8,259.00
LOPEZ‐MARTINEZ, FLORENDINO                  5,155.00
LOPEZ‐MARTINEZ, MARIO                       5,255.00
LOPEZ‐MARTINEZ, SENEN                       5,055.00
LOPEZ‐MENDOZA, EMILIANA                     4,740.00
LOPEZ‐MORALES, DOROTEO                      5,680.00
LOPEZ‐OROZCO, FLORINDA R.                   7,100.00
LOPEZ‐PEREZ, MARIA CECILIA                  4,775.00
LOPEZ‐PEREZ, SILVIA                         8,750.00
LOPEZ‐RAMOS, RONALD I                       5,894.00
LOPEZ‐RAYMUNDO, ELVIRA                      4,825.00
LOPEZ‐TOMAS, ELISEO E                       2,660.00
LOPEZ‐VELASQUEZ, REYNA Y                    5,065.00
LORENZO‐MARROQUIN, ULIZAR                   5,325.00
LUCAS ESCOBEDO, ORBELIO L.                  3,225.00
LUCAS MENDEZ, MAUDILIO                         80.00
LUNA‐MUNOZ, FLOR                            7,260.00
MACARIO‐DE LEON, JORGE F                    2,000.00
MACHIC‐YAC, JUAN DAVID                      4,825.00
MANUEL ANDRES, MELINDA                      5,950.00
MANUEL FELIZ, MARIO                         4,885.00
MARAVILLA BARAHONA, VICTOR                  5,475.00
MARCARIO MATIAS, CANDELARIA                 5,350.00
MARCARIO‐ANDRES, WILSON                     5,565.00
MARROQUIN GARCIA, OFELIA                    3,160.00
MARTINEZ FIGUEROA, TONY A                   5,125.00
MATEO FRANCISCO, PEDRO                     10,000.00
MATEO‐PEDRO, DAVID                          9,550.00
MATEO‐PEDRO, MARIO                          4,825.00
MATIAS DOMINGO, MATEO                      $6,000.00
MATIAS JUAN, ANGELINA                       4,090.00
MATIAS PEDRO, FRANCISCO                     5,275.00
MATIAS‐JOSE, ANGEL                          9,265.00
MAYA RAMOS, Miriam                          4,500.00
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 9 of 12


MAZARIEGOS ESCALANTE, NAYELI                5,150.00
MAZARIEGOS VASQUEZ, Floricelda             12,000.00
MAZARIEGOS‐ESCALANTE, ADYMY                 5,700.00
MEJIA ALFARO, JOSE DENIS                   11,750.00
MEJIA COX, ISMAEL                           3,975.00
MEJIA GARCIA, MARIA F                       4,380.00
MEJIA PEREZ, MARIA ALIRIA                 $10,300.00
MENDEZ AGUILAR, VICTOR R                    4,825.00
MENDEZ CARBAJAL, MISAEL                     4,700.00
MENDEZ LOPEZ, EMA DALILA                    5,535.00
MENDEZ LOPEZ, SILVIA E                      4,925.00
MENDEZ MENDEZ, Rodolfo                      5,900.00
MENDEZ REYNOSO, Alberto                     6,265.00
MENDOZA GARCIA, MARIA                       1,000.00
MENJIVAR CARDENAS, NARYOBIS                 4,500.00
MIGUEL GASPAR, EXEQUIEL                    10,450.00
MIGUEL GASPAR, JUAN                         6,400.00
MIGUEL JOSE, ARMANDO                        4,775.00
MIGUEL JUAN, DOMINGO                        7,350.00
MIGUEL JUAN, Jorge                          8,686.00
MIGUEL JUAN, MARIO                          7,400.00
MIGUEL VIRVES, CATARINA                     4,855.00
MILLAN SUAREZ, Fredi                       11,955.00
MILLAN SUAREZ, Tomas                       12,105.00
MIRANDA, JUAN PEDRO                         5,975.00
MONTALVO DE JESUS, LEOBARDO                 6,700.00
MONZON VALDEZ, OTILIO D                     6,100.00
MORALES BARTOLON, CIDRINA                   2,410.00
MORALES BARTOLON, ESTELA                    7,710.00
MORALES BARTOLON, Hugolindo                 7,710.00
MORALES BARTOLON, ROSULO                    5,410.00
MORALES PEREZ, ELDER                        6,475.00
MORALES SANCHEZ, Wilson                     8,700.00
MORALES TZERECH, LUCAS                      6,198.00
MORALES VIDES, MAYNOR J                     7,550.00
MORATAYA LOPEZ, YENNER                      4,250.00
MOREIRA HERNANDEZ, MARVIN                   5,525.00
MORENO MADRID, KENIA C                      1,500.00
MORENTE LOPEZ, EDGAR M                      4,925.00
NAVARRO VELAZQUEZ, HIPOLITO                 7,025.00
NOLASCO‐GARCIA, SANTIAGO                   14,415.00
NUNEZ‐CRUZ, DILCY YAMILETH                  8,950.00
OJEDA‐INES, LEOBARDA                        5,576.00
ORAMA, RAUL                                 2,130.00
ORDONEZ ALVARADO, SAMUEL                    4,150.00
ORDONEZ HERNANDEZ, JEYNER D                10,200.00
ORTIZ‐ROBLERO, ZOILA                        5,550.00
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 10 of 12


PABLO ANDRES, CANDELARIA                    5,125.00
PABLO‐DOMINGO, MARTA                        7,925.00
PABLO‐FRANCISCO, ANA                        3,305.00
PARRA‐TREVIZO, ANASTACIO                    7,325.00
PASCUAL FRANCISCO, FERNANDO                 7,725.00
PASCUAL FRANCISCO, PEDRO                    5,137.00
PASCUAL JIMENEZ, CATARINA                   8,000.00
PASCUAL JOSE, FRANCISCO                     5,275.00
PASCUAL TOMAS, ANDRES                       8,550.00
PASCUAL‐ANDRES, MARIA                       7,000.00
PASCUAL‐JOSE, ANGELINA                      6,675.00
PEDRO , MELCHORA                           $9,100.00
PEDRO ALONZO, JIMENEZ                       5,000.00
PEDRO JOSE, JUANA                           5,375.00
PEDRO MIGUEL, ALEJANDRO                     8,650.00
PEREZ BAUTISTA, ELDER M                     5,555.00
PEREZ BERDUO, ENRIQUE S.                    1,610.00
PEREZ BERDUO, FABIO                         5,650.00
PEREZ DIAZ, MARIO                           7,050.00
PEREZ DOMINGO, LUZ Y                          600.00
PEREZ FRANCISCO, DIEGO F                    8,090.00
PEREZ HERNANDEZ, TEODORA                  $12,000.00
PEREZ MEJIA, ADOLFO                         2,200.00
PEREZ MORALES, ROSELIA A                    5,200.00
PEREZ PEREZ, WILFREDO                       7,200.00
PEREZ ROBLERO, MAGNOLIA E                   4,100.00
PEREZ VASQUEZ, MARIO                        5,265.00
PEREZ VELASQUEZ, MAYNOR                     2,130.00
PEREZ‐CLAUDIO, GLADYS                       7,775.00
PEREZ‐LOPEZ, HERMINO V                      6,535.00
PEREZ‐PEREZ, AURA                           6,475.00
PEREZ‐SALES, ELIZABETH F                    8,100.00
PEREZ‐VELASQUEZ, JOSEFA                     6,900.00
PU, FRANCISCO                               5,110.00
PU‐CASTRO, FILOMENO                         1,735.00
QUEVEDO‐AYALA, JOSE MIGUEL                  7,550.00
QUIROZ, SILVIO GABRIEL                      4,239.00
RAMIREZ CARDONA, JESUS                      7,550.00
RAMIREZ CRUZ, ELMER                         2,677.30
RAMIREZ MENDEZ, ONOFRE                      5,335.00
RAMIREZ MENDEZ, SAMUELA A                   5,335.00
RAMIREZ MORENO, ERICK JOSE                  6,650.00
RAMIREZ ROBLERO, RITA C                     5,995.00
RAMIREZ SEBASTIAN, FABIANA                  4,825.00
RAMIREZ‐LOPEZ, CANDELARIA                   8,820.00
RAMOS LANDAVERDE, FRANCISCA                $5,000.00
RAMOS‐SANCHEZ, VICTOR                      13,475.00
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 11 of 12


RASGADO LOPEZ, MIRA                         3,000.00
RAYMUNDO VARGAS, JUAN                       4,760.00
RIERA‐PADILLA, MARTHA L                     4,875.00
RIVERA MARTINEZ, WILMER E                   3,950.00
RIVERA MORALES, FRANCISCO                   5,155.00
RIVERA‐ARECHIGA, ANGEL D                    5,285.00
ROBLERO PEREZ, FELICIANO                   10,000.00
ROBLERO PEREZ, MARINA                       6,360.00
RODRIGUEZ MARTINEZ, FRANCISCO               6,950.00
RODRIGUEZ MARTINEZ, MIGUEL                  7,185.00
RODRIGUEZ PEREZ, ALEJANDRA                  5,050.00
RODRIGUEZ PEREZ, SARUHEN                    4,400.00
RODRIGUEZ VELASQUEZ, ROCAEL                 6,100.00
RODRIGUEZ, TERESITA                         5,915.00
RODRIGUEZ‐CANTU, RICARDO                    3,900.00
RODRIGUEZ‐MARTINEZ, DANIS M                 6,927.00
RODRIGUEZ‐NAVARRO, ABELARDO                 6,450.00
RODRIGUEZ‐SANCHEZ, PABLO H                 12,950.00
ROMERO SANCHEZ, DANNY H                     6,175.00
ROMERO‐JUAREZ, JOSE A                      12,235.00
ROSA SANTOS, ESTEBAN                        4,380.00
SALINAS‐MILLAN, MARIA E                     9,220.00
SANCHEZ DIAZ, MAXIMA                        6,800.00
SANCHEZ GONZALEZ, MANFREDO                  5,125.00
SANCHEZ‐GONZALEZ, JOSE E                    9,775.00
SANTIZO‐MORALES, ARTURO                     8,660.00
SANTOS GARCIA, LETICIA                      1,450.00
SANTOS LOPEZ, EDILBERTO                     8,800.00
SEBASTIAN DIEGO, ANGELINA                   4,825.00
SEBASTIAN DIEGO, FRANCISCO                  6,150.00
SEBASTIAN DIEGO, RUTH N                     6,150.00
SEBASTIAN MARTIN, ALONZO                   10,025.00
SERRATA‐BISONO, PEDRO J                       600.00
SIMON PABLO, MARIA                          1,275.00
SIQUINA SOP, FRANCISCO                      7,770.00
SOLARES TORRES, HECTOR O                    7,587.00
SOLEDAD HERNANDEZ, ENELVINA                $9,000.00
SOTO MIGUEL, MARY                          $5,650.00
SOTO‐ROBLERO, LESVY                        14,305.00
SOTO‐ROBLERO, SANTOS R                     17,735.00
SOTO‐SANTIZO, CELIA                        20,400.00
SOTO‐ZUNUN, ASARAEL                        11,200.00
SPIRONELLO, ROBERTA CRISTIANE              12,050.00
TECUM‐CHUMIL, JOSE                          5,825.00
TEMA LOPEZ, ANGELA M                        7,750.00
TOMAS AMBROCIO, MAXIMO                      9,450.00
TOMAS FRANCISCO, DOMINGO                   $3,000.00
Case 9:20-cr-80072-KAM Document 123 Entered on FLSD Docket 09/15/2021 Page 12 of 12


TOMAS‐FRANCISCO, MARUCA                      8,990.00
TOMAS‐GASPAR, DOLORES                        9,885.50
TOMAS‐JUAN, ANGELINA                         5,116.00
TORRECILLA CASTILLO, MARIA                   5,620.00
TORRES TORRES, JULIAN ADRIAN               $19,308.00
TORRES‐NUNEZ, JORGE                          4,500.00
TRINIDAD, MARTINIANO                         7,661.00
TURCIOS MARTINEZ, MIGUEL A                   7,872.00
UMANZOR, MERLY MARITZA                       4,950.00
VASQUEZ GABRIEL, CESAR Y                     7,200.00
VASQUEZ MORALES, AMADO                       5,860.00
VASQUEZ PAXTOR, FRANCISCO SAUL             $15,000.00
VASQUEZ PEREZ, WILMER                        3,990.00
VASQUEZ RAMIREZ, FERNANDO                    2,950.00
VASQUEZ RAMIREZ, KARLA J                       630.00
VASQUEZ VELASQUEZ, RUFINO                    7,805.00
VASQUEZ‐GUARDADO, VICTOR                     3,700.00
VASQUEZ‐OROZCO, AMARILIS                     8,270.00
VASQUEZ‐PEREZ, IRMAN M                       8,050.00
VELASQUEZ , SONIA                             $800.00
VELASQUEZ DE LEON, OFELIA                      300.00
VELASQUEZ MEJIA, JAIME                       7,920.00
VELASQUEZ MORALES, ADAN                     $9,000.00
VELASQUEZ PEREZ, JORGE                       1,900.00
VELASQUEZ PEREZ, MICAELA                     3,730.00
VELASQUEZ RODRIGUEZ, EMILIA                  5,730.00
VELASQUEZ RODRIGUEZ, PABLO                   4,450.00
VELASQUEZ ZUNUN, ELKI G                     21,725.00
VELASQUEZ, URIEL                            15,235.00
VELASQUEZ‐PEREZ, FELIPE B                   18,097.00
VELASQUEZ‐RAMOS, OSCAR                       6,575.00
VELASQUEZ‐VELASQUEZ, ABEL J                  7,650.00
VICENTE GOMEZ, SELVIN N                      6,900.00
VICENTE PEREZ, MATEO E                       6,150.00
VICENTE PEREZ, WILFREDO E                    5,950.00
VICENTE XILOJ, PEDRO A                       5,805.00
VICENTE‐GARCIA, ALICIA                       2,130.00
VICENTE‐GARCIA, JACINTO PABLO                4,310.00
VILLANUEVA HENRIQUEZ, DARWIN                 4,100.00
VILLATORO‐Y‐VILLATORO, LEONZO                6,225.00
XIC‐QUIEJ, VENTURA                           7,770.00
XIVIR‐POZ, JOSE VENICIO                      8,450.00
ZACARIAS AGUILAR, EDELMIRA                   5,025.00
ZUBIARUR‐GARCIA, CARLOS E                    1,550.00
ZUNUN ZUNUN, LEVY E                          2,875.00
TOTAL COUNT 1                            2,431,377.10
